DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 5-18 in the reply filed on 3/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/7/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “at least one strip (810)” and “at least one carrier strip (810).” The use of different terminology between the two terms renders the claim indefinite because it’s unclear if the different terminology is referring to the same or different features. For the purpose of examination, it is assumed the different terminology is used to refer to the same feature, it is recommended amending the claims to use consistent terminology when referring to the same feature.
Claim 6, line 7 recites “melted” and it’s unclear if the method is actively requiring melting of the material or if the material is already melted. It appears the applicant intended to actively require “melting,” and it is recommended changing “melted” to –melting--. 
Claim 6 recites the limitation "the wall” “the molten” “the interstices” in lines 7-8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites “the carrier strips” but the claims previously recite “at least one carrier strip,” and “the carrier strip.”  It is unclear if the claim requires singular, plural or if either a single or plural carrier strips. 
9 recites the limitation "the ultrasonic operating frequency" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations "the interlock feature,” “the primary mechanism,” and “the bristle strips" in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "the knitted strip (300) warp yarn" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites “extrusion or compression molding” however claim 5 already requires “injection molding.” The specification recites these three molding techniques as alternatives, and its unclear if in claim 14 what molding technique is required.  For the purpose of examination it is assumed that if any of the three techniques are taught by the prior art then the claim requirement is satisfied.  
Claim 15 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “the carrier strips” but the claims previously recite “at least one carrier strip.”  It is unclear if the claim requires singular, plural or if either a single or plural carrier strips. 
Claim 17 recites the limitations "the interstices” “the knitted loops” and “the knitted strip yarn."  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitations "the bottom” and “the adhesion.”  There is insufficient antecedent basis for these limitations in the claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 860, 550, 550a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the drawings are unclear, blurry, the lines and words used in the drawings are not solid and clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, and 10-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohara [JP2011-130895, of record, previously cited, and machine translation previously provided].
 	Ohara discloses a method of manufacturing a brush with fusion interlocking bristle strip, the method comprising: arranging a plurality of bristle fibers (41a) to form a knitting strip (41) configured to be assembled with multiple profiles (Figure 5; paragraph 0023); producing by injection molding, at least one strip (40) having a slot (between 43) to accommodate the knitted strip (41) (Figure 4, 6-9; paragraph 0021);interlocking to bond the knitted strip (41) with at least one carrier strip (40) by fusion bonding using ultrasonic welding (paragraph 0024-25, 0029). 
	In the event Ohara is found not to anticipate each and every element of the claims, Ohara at least discloses all of the elements in various embodiments, and it is obvious to combine the elements from the various embodiments as it is nothing more than the predictable use of known prior art elements for their intended purpose. 
	With respect to claim 6, Ohara discloses the ultrasonic welding further comprises the steps of: holding one side of the carrier strip (40) with a metal support base (51); sandwiching the bristles (41a) inside the slot (of 43) of the carrier strip (40); pressing the carrier strip (40) from opposite sides with an ultrasonic horn (50); generating a high frequency vibration by an ultrasonic machine and transferring the energy produced from the vibration through the horn into the carrier strip (40); and melted the wall of the carrier in contact with the bristles and the molten flows through the interstices to form the interlocking bond bonding the carrier strips due to generation of high heat (Figure 7; paragraphs 0024-25). 

	With respect to claim 10, Ohara discloses the knitted strip (41) includes interstices that form critical pathways allowing a molten carrier strip to flow through and form interlock bonds (Figure 5). 
With respect to claim 11, Ohara discloses the carrier strip (40) is bonded by the ultrasonic bonding process at the interstices created by the knitted strip (41) wherein the interlock feature is created as the primary mechanism for locking the bristle strips in place (paragraphs 0024-25). 
With respect to claim 12, Ohara discloses the ultrasonic bonding process preserves strength of the bristles by maintaining its structure wherein the molten carrier encloses the bristles (paragraphs 0024-25). 
With respect to claim 13, Ohara discloses the knitted strip warp yarn (45) is optimized with a larger diameter to create the interstices and act as a stopper (Figure 5). 
With respect to claim 14, Ohara discloses the carrier strip (40) is formed from extrusion moulding and the polymer carrier strip is a single piece (paragraph 0021).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Kato [JP2004-109216, machine translation provided].
Ohara discloses a method. Applicant is referred to paragraph 10 for a detailed discussion of Ohara. Ohara discloses bristles, but fails to disclose a combination of conductive and non-conductive bristles. 
Kato discloses a brush including both conductive and nonconductive bristles (paragraph 0048, 0056). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ohara by using both conductive and non-conductive bristles in order to produce a brush with bristles of varying rigidity and to improve the stiffness and durability of the brush. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Kato [US2014/0079908, “Kato’908”].
Ohara discloses a method. Applicant is referred to paragraph 10 for a detailed discussion of Ohara. Ohara discloses ultrasonic welding but does not disclose the frequency of the ultrasonic welding operation. 
Kato’908 discloses a method of ultrasonic welding. Kato’908 discloses performing ultrasonic welding at a frequency of 20kHz (paragraph 0126). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ohara by performing ultrasonic welding at 20 kHz as taught by Kato’908 in order to ensure heating and welding and in order to take advantage of known and operable process parameters. 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Boucherie [US2012/0023692]. 
Ohara discloses a method. Applicant is referred to paragraph 10 for a detailed discussion of Ohara. Ohara discloses a carrier strip but does not disclose a bulbous configuration as an undercut feature. 
Boucherie discloses a method of making a brush. Boucherie discloses bristles (12) held in a carrier (22), wherein the carrier includes a bulbous feature (shoulder 24) as an undercut feature to strengthen the holding of the bristles wherein the bulbous configuration as the undercut feature creates a shorter distance between the carrier strips (between 22), creating a stronger bonding point (Figure 4; paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ohara by including a bulbous feature creating an undercut as taught by Boucherie in order to improve the securing of the bristles and the quality of the final brush product.
With respect to claim 16, Boucherie discloses the bulbous configuration (24) that acts as a catch or stopper to prevent the knitted strip from sliding out wherein a larger diameter warp yarn prevents the bristles from sliding out from the carrier strips (Figure 4; paragraph 0039). 
With respect to claim 17, Ohara discloses creates a molten interface on the carrier strip surface wherein a clamping force is applied to press the carrier strip and the molten material flows through the interstices of the knitted loops and around the knitted strip yarn to form the interlocking bond (paragraphs 0024-25).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara, Boucherie, and further in view of Wylie et al. [US2004/0076790, “Wylie”]. 
Ohara as modified discloses a method. Applicant is referred to paragraph 14 for a detailed discussion of Ohara as modified. Ohara discloses ultrasonic welding but does not disclose using an adhesive. 
Wylie discloses a method of making a brush. Wylie discloses the attaching using ultrasonic welding, adhesive, or a combination of the two (paragraph 0002). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ohara by using a combination of ultrasonic welding and adhesive as taught by Wylie in order to improve the strength of the weld. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 26, 2022